The offense is possession of intoxicating liquor for the purpose of sale; the punishment is one year in the penitentiary.
Appellant urged some exceptions to the court's charge and we think these are without merit. His main criticism was leveled at that portion of the court's charge which submitted the statute with reference to the possession of more than a quart of liquor. We think the charge as submitted conforms to the authorities. In fact it seems to follow the ruling of this court in the case of Caldwell v. State, 273 S.W. 608, and the authorities there cited.
There are no other bills of exceptions contained in the record and a consideration of the statement of facts convinces us that the evidence is entirely sufficient to support the verdict.
It is accordingly ordered that the judgment be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.